THE COURT
[BETTS, District Judge].
This third count alleges the offence in the words of the law, and that, in form, is sufficient. It is Dot clear, nor is the court of opinion that if the case fail within the second clause, and an article in a package had been omitted from the entry, appearing to have been thus omitted through a fraudulent intent, it would not create a forfeiture under this third clause of the act. and this count of the information grounded on it. The court considers, that if such omission were accompanied with circumstances of concealment or other matters, showing the package or invoice made up fraudulently, it would under this third clause forfeit the whole package. But here it is not the case of an omission; it is a description of the whole package; all the goods are entered, but, as is alleged, under- a wrong description. This is not the offence contemplated in the second clause, nor is it punished with forfeiture in the first; and this misdescription, therefore, is not of itself competent evidence, without other proof of circumstances of concealment or art to disguise, from which the jury can le-gaily infer fraud.
THE COURT, therefore, directed the jury that the evidence was not competent to warrant a conviction under the count charging fraudulent intent, and the jury acquitted the goods. The district attorney made a bill of exceptions to the several decisions.